
	
		I
		112th CONGRESS
		1st Session
		H. R. 1385
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Pitts (for
			 himself and Mr. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To repeal the sugar price support program and marketing
		  allotments for sugar, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Market Sugar
			 Act.
		2.Repeal of sugar
			 price support program and marketing allotments for sugar
			(a)Sugar
			 program
				(1)RepealSection 156 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272) is repealed.
				(2)Related
			 feedstock flexibility program for bioenergy producersSection 9010 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8110) is repealed.
				(b)Marketing
			 allotments for sugar
				(1)RepealPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa–1359ll), except section
			 359k (7 U.S.C. 1359kk), is repealed.
				(2)Conforming
			 amendmentSection 359k of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359kk) is amended to read as
			 follows:
					
						359k.Administration
				of tariff rate quotas
							(a)EstablishmentExcept as provided in subsection (c) and
				notwithstanding any other provision of law, the Secretary shall establish the
				tariff-rate quotas for raw cane sugar and refined sugars for a quota year at
				the level necessary to ensure—
								(1)a robust and
				competitive sugar processing industry in the United States; and
								(2)an adequate supply
				of sugar at reasonable prices in the United States.
								(b)FactorsIn determining the tariff-rate quotas
				necessary to satisfy the requirements of paragraphs (1) and (2) of subsection
				(a), the Secretary shall consider the following:
								(1)The quantity and
				quality of sugar that will be subject to human consumption in the United States
				during the quota year.
								(2)The quantity and
				quality of sugar that will be available from the domestic processing of
				sugarcane, sugar beets, and in-process beet sugar.
								(3)The quantity of
				sugar that would provide for reasonable carryover stocks.
								(4)The quantity of
				sugar that will be available from carry-over stocks for human consumption in
				the United States during the quota year.
								(5)United States obligations under
				international trade agreements that have been approved by Congress.
								(c)ExceptionSubsection (a) shall not apply to specialty
				sugar.
							.
				(c)Permanent price
			 support levels for designated nonbasic agricultural commodities
				(1)RepealSection 201(a) of the Agricultural Act of
			 1949 (7 U.S.C. 1446(a)) is amended by striking milk, sugar beets, and
			 sugarcane and inserting and milk.
				(2)Conforming
			 amendmentSection 301 of the
			 Agricultural Act of 1949 (7 U.S.C. 1447) is amended by inserting (other
			 than sugar beets and sugarcane) after any nonbasic agricultural
			 commodity.
				(d)Storage facility
			 loansSection 1402 of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7971) is repealed.
			(e)Storage
			 paymentsSection 167 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
			
